                                                                        2/21/2020



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


CUMBERLAND HILL                                  CV 18-178-BLG-TJC
HOMEOWNERS’ ASSOCIATION,
aka Cumberland Hill Townhome
Association,                                     ORDER

                   Plaintiff,

vs.

QBE INSURANCE CORPORATION,
COMMUNITY ASSOCIATION
UNDERWRITERS OF AMERICA,
INC., JOHN DOES 1-V,

                   Defendants.


      Defendants have filed a third unopposed motion to continue the motions

deadline. (Doc. 37.) Good cause appearing, IT IS HEREBY ORDERED that the

motion is GRANTED. The motions deadline set forth in the March 12, 2019

Scheduling Order is extended to April 3, 2020.

      DATED this 21st day of February, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
